3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/28/21 has been entered.  Claim 1 is amended.  Claim 3 is canceled.  Claims 1- 2 and 4- 20 are pending and being addressed by this Action.
Terminal Disclaimer
The terminal disclaimer filed on 5/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,271,949 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between Sub-species, as set forth in the Office action mailed on 12/07/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/07/20 is withdrawn.  Claims 10- 11 and 19- 20, directed to Sub-species 5, Fig. 15 and Sub-species 6, Fig. 16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1- 2 and 4- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the occluder comprises a fillable chamber with a delivery, pre-deployment configuration and a final, post-deployment configuration, the occluder in both the pre-deployment and post-deployment configurations including a port disposed at the trailing end and in fluid communication with the fillable chamber.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an occluder having a leading end and a trailing end disposed adjacent an inflow end of the stent, the occluder including a port disposed at the trailing end, the occluder configured to be disposed between the prosthetic heart valve and adjacent body tissue for occluding a gap between the prosthetic heart valve and the adjacent body tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771